Title: To James Madison from Peter Cardelli, 11 November 1819
From: Cardelli, Peter
To: Madison, James


Your ExcellencyWashington 11 Novber 1819
I have received the letter of your E. and one of Mr Jefferson at the same time relative to the Box containing his Bust; I hope now to receive it soon.
I send to your E. tou Prospectus relating to my enterprise and it Will be very favorable for me if I got one with your Signature etc.
I have expend 6 dolar for the Box and 2 dolar for the Stemboot. The two Medals if your E. Vitch I peut the prais at 10 dolar each. It was for multiplai gret many it Wil not cost so much: bot I was Oblijid to establiched a good cast only for that etc.
I Praiy Mr Madison to pardone me, I have left 3 dolar day on the Capitol Working at Carving because that Hard Work was not very honorable for mi talent, and it is Just the reson Wat has Engajed Mr Adams to protecte my entreprise, Still I Was not rich at all and is five months now I have not seen one cent comme into my poqet and I am now absolutely Square.
I have a Gret hope now of schol by somme thing to dou in Sculpture at the Capitol—the Commissioner demountre my greet amitie y has given my a Room in the Capitol tou Work at my Bust, and y has Sub[sc]riberd etc. etc.
I thing Your Excellency I prai raccomande my tuo Your friends if Wich Sub[sc]riber etc and Pray presente my think and Respects at Madam etc. etc. Yur Excellency the most humble Servant at the Capitol.
Pr. Cardelli
